Citation Nr: 0831199	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1965 to 
June 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.


FINDING OF FACT

The medical evidence fails to show that the heart murmur that 
was detected during service caused the veteran's heart 
disease.


CONCLUSION OF LAW

Criteria for service connection for heart disease have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he developed a heart murmur while 
in service, which he believes caused him to develop heart 
disease many years later.

No heart condition was noted at entry into service, and 
service medical records fail to show any heart related 
complaints throughout service.  At the veteran's separation 
physical in May 1967, a grade II aortic systolic heart murmur 
was heard, and a cardiac consultation was requested.  
However, both an EKG and chest x-rays were negative and it 
was determined that no profile was necessary.  An evaluation 
of heart size found no evidence of any cardiac enlargement 
and the veteran's lung fields were normal.  It was determined 
that the veteran had a functional cardiac murmur and he was 
assigned a "P1" on his PULHES profile, indicating good 
muscular development with the ability to perform maximum 
effort for indefinite periods.  

The veteran's claims file is void of any medical record 
describing heart problems for many years following his 
separation from service.  

The veteran underwent a double coronary artery bypass graft 
in 1987 and in 1999 he had a cardiac catheterization.  
Private treatment records show normal heart size in March 
2002.  A private record also notes that both of the veteran's 
parents died from heart attacks and that at least one of his 
siblings had heart problems.  An examination in March 2002 
found that the veteran had a history of coronary artery 
disease, and noted that he had undergone a percutaneous 
transluminal coronary angioplasty.  It was also noted that 
the veteran had a 70 pack year history of cigarette 
consumption, and the veteran complained of angina and 
shortness of breath.  

In April 2002, the veteran had a left heart catheterization 
which led to the diagnosis of extensive triple vessel 
coronary atherosclerotic heart disease.  

In May 2002, the veteran was diagnosed with minimal 
arteriosclerosis with no significant segmental stenosis and 
no occlusion based on an ultrasound.
At a private examination in October 2002, the veteran's heart 
was noted to have a normal sinus rhythm and no murmur was 
heard. The veteran was noted to be on medication for 
cholesterol and for blood pressure.

At a VA examination in February 2003, it was noted that the 
veteran had been diagnosed with diabetes in 2002, although he 
reported having been borderline diabetic for some years prior 
to his actual diagnosis.  Nevertheless, the examiner found 
that the veteran's cardiovascular disease had preceded the 
onset of his diabetes by about 14 years; and the examiner 
opined that it was therefore highly unlikely that the 
veteran's heart disease was related to his diabetes due to 
the late onset of diabetes and the early onset of heart 
disease.

The veteran for his part has argued that his heart condition 
is directly related to the heart murmur that was detected 
during service.  He noted that he did not have a known heart 
condition upon enlistment, but he asserts that he developed 
one while on active duty while in Vietnam which he believes 
ultimately caused early calcification resulting in two 
coronary artery bypass grafts.  The veteran indicated that 
most congenital murmurs are innocent, but he maintains that 
his was not congenital and he emphasized that it occurred 
during his tour in Vietnam.  The veteran also submitted 
additional private treatment records from 2005-2006, which 
show that he continued to be diagnosed with coronary artery 
disease.  An August 2005 treatment record shows that a 1/6 
systolic murmur was detected; and a 1/6 systolic murmur was 
again present in December 2005.

Given the veteran's contentions, his case was remanded by the 
Board to obtain a medical examination.  In May 2008, a VA 
examiner reviewed the veteran's claims file, noting his 
extensive cardiac history, and examined the veteran.  The 
examiner noted that the veteran had a benign, likely 
functional, flow murmur in 1967, but given that his current 
echocardiogram reveals overall normal function with no 
significant valvular problems, the examiner opined that the 
veteran's heart murmur was not related to his development of 
cardiac disease.

The veteran did serve as a combat medic; and, as such, he 
presumably had some medical training.  However, he is not a 
doctor, and thus his opinion that his heart murmur caused his 
coronary artery disease is less persuasive than the opinion 
of a medical doctor who reviewed the entirety of the 
veteran's medical records and examined the veteran in 
determining that the veteran's heart murmur did not cause his 
heart disease.

As such, the medical evidence is against the veteran's claim, 
and it is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in October 2007, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for heart disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


